UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1575


ELAINE I. KASSIN,

                    Plaintiff - Appellant,

             v.

THE SELECT GROUP, LLC; KIMBERLY BARBER; CISCO SYSTEMS, INC.,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Gerald Bruce Lee, District Judge. (1:16-cv-01263-GBL-TCB)


Submitted: July 20, 2017                                          Decided: July 24, 2017


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Elaine I. Kassin, Appellant Pro Se. Alexander Tevis Marshall, James Clay Rollins,
OGLETREE DEAKINS NASH SMOAK & STEWART, PC, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Elaine I. Kassin seeks to appeal the district court’s orders dismissing her civil

complaint for failure to state a claim and denying her motion for reconsideration. On

appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir.

R. 34(b). Because Kassin’s informal brief does not challenge the basis for the district

court’s disposition, Kassin has forfeited appellate review of the court’s orders. See

Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004). Accordingly, we

deny leave to proceed in forma pauperis and dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.


                                                                             DISMISSED




                                            2